Citation Nr: 0910070	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-29 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for low back 
disability, currently rated 10 percent disabling.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2006, a statement of the 
case was issued in September 2007, and a substantive appeal 
was received in September 2007.  

In reviewing a November 2007 statement by the veteran, it 
appears that the veteran intended to claim an earlier 
effective date for service connection for his low back 
disability.  In light of the November 2007 statement by the 
Veteran, the Board believes that the veteran has raised an 
implicit claim of an earlier effective date for service 
connection for his low back disability.  This matter has not 
yet been formally adjudicated by the RO and is hereby 
referred to the RO for such action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran stated in November 2007 that his service-
connected low back disability has worsened since his last VA 
examination in November 2005.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (holding that, where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).  Thus, on remand, the RO/AMC should schedule 
the Veteran for an updated VA examination.

At this point the Board also recognizes a recent judicial 
holding to the effect that that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Accordingly, and because the Veteran's claim is 
being remanded for additional development, on remand, the RO 
should provide the Veteran with updated VCAA notice which 
complies with Vazquez-Flores.  Id.  Moreover, the notice 
should provide information on disability ratings and 
effective dates.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, provide the 
Veteran VCAA notice which satisfies the 
requirements of the Court's holdings in 
Dingess/Hartman and Vazquez-Flores, 
including notice of disability ratings and 
effective dates.  A copy of the notice 
letter must be included in the claims file.

2.  Schedule the Veteran for a VA 
examination to determine the current nature 
and severity of his low back disability.  
The claims file must be made available to 
the examiner for review.  All examination 
findings should be reported to allow for 
application of VA rating criteria.  

3.  Thereafter, readjudicate the claim for 
a disability rating greater than 10 percent 
for low back disability.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

